Citation Nr: 0737365	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to March 1967 and from October 1967 to October 
1975.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Winston-Salem, North Carolina RO.  In November 2004, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  In 
December 2005, the case was remanded for additional 
development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

It is well established that, as a matter of law, the veteran 
is entitled to completion of all development sought in a 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders).  In the 
December 2005 remand, the Board specifically requested the 
veteran's treatment records from Piedmont Allergy and Asthma 
Associates.  In response to the RO's January 2006 request, 
the veteran submitted an authorization for VA to obtain such 
records.  However, the records were not sought.  Instead, the 
veteran's March 2006 authorization form is annotated "of 
record"; and it does not appear that any effort was made to 
secure additional records from Piedmont.  The only documents 
from Piedmont Allergy and Asthma Associates in the claims 
file (and of record at the time of the prior remand) are a 
September 2002 statement and evaluation report.  Since the 
veteran indicated that he received treatment at Piedmont from 
2002 to 2004, these records do not appear to encompass all of 
his treatment, and the Board's prior remand obviously was to 
secure any additional records.  As this was not done, the 
Board (under governing caselaw) has no recourse but to remand 
the case to the RO again for development for such records.

The veteran is advised that while VA has a duty to assist him 
in securing the records sought, ultimately it is his 
responsibility to ensure that non-federal records relevant to 
his appeal are received.  38 C.F.R. § 3.158(a) provides that 
where evidence requested in connection with an original claim 
is not furnished within one year of the request, the claim 
will be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure from Piedmont 
Allergy and Asthma Associates complete 
records of all treatment the veteran 
received from them for allergic rhinitis 
(other than the September 2002 records 
that are already associated with the 
claims file).  If Piedmont indicates that 
there are no additional records, that 
response should be incorporated in the 
record.  If Piedmont does not respond, 
the veteran should be reminded that it is 
his responsibility ultimately to ensure 
that the records are received.  

2.  The RO should arrange for any 
additional development that may be 
suggested by the records received from 
Piedmont, and then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

